


Exhibit 10.8





--------------------------------------------------------------------------------



$200,000,000


AMENDED AND RESTATED CREDIT AGREEMENT
among
WORLD WRESTLING ENTERTAINMENT, INC.,
as Borrower,
the Subsidiary Guarantors from Time to Time Parties Hereto,
the Several Lenders from Time to Time Parties Hereto,
RBS CITIZENS, N.A.,
as Documentation Agent,
FIFTH THIRD BANK,
as Syndication Agent,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of April 30, 2013

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC, as Lead Arranger and Bookrunner



509265-1594-11436-13799415

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
SECTION 1.
DEFINITIONS    1

1.1
Defined Terms    1

1.2
Other Definitional Provisions    19

SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS    19

2.1
Commitments    19

2.2
Procedure for Borrowing    20

2.3
Commitment Fees, etc.    20

2.4
Termination or Reduction of Commitments    20

2.5
Optional Prepayments    20

2.6
Mandatory Prepayments and Commitment Reductions.    21

2.7
Conversion and Continuation Options    21

2.8
Limitations on Eurodollar Tranches    21

2.9
Interest Rates and Payment Dates    22

2.10
Computation of Interest and Fees    22

2.11
Inability to Determine Interest Rate    22

2.12
Pro Rata Treatment and Payments    23

2.13
Requirements of Law    24

2.14
Taxes    25

2.15
Indemnity    28

2.16
Change of Lending Office    28

2.17
Replacement of Lenders    29

2.18
Defaulting Lenders    29

SECTION 3.
LETTERS OF CREDIT    31

3.1
L/C Commitment    31

3.2
Procedure for Issuance of Letter of Credit    31

3.3
Fees and Other Charges    31

3.4
L/C Participations    32

3.5
Reimbursement Obligation of the Borrower    32

3.6
Obligations Absolute    33

3.7
Letter of Credit Payments    33

3.8
Applications    33

SECTION 4.
REPRESENTATIONS AND WARRANTIES    33

4.1
Financial Condition    33

4.2
No Change    34

4.3
Existence; Compliance with Law    34

4.4
Power; Authorization; Enforceable Obligations    34

4.5
No Legal Bar    35

4.6
Litigation    35

4.7
No Default    35


509265-1594-11436-13799415

--------------------------------------------------------------------------------




4.8
Ownership of Property; Liens    35

4.9
Intellectual Property    35

4.10
Taxes    35

4.11
Federal Regulations    35

4.12
Labor Matters    36

4.13
ERISA    36

4.14
Investment Company Act; Other Regulations    36

4.15
Subsidiaries    36

4.16
Use of Proceeds    36

4.17
Environmental Matters    37

4.18
Accuracy of Information, etc    37

4.19
Solvency    38

4.20
Senior Debt    38

SECTION 5.
CONDITIONS PRECEDENT    38

5.1
Conditions to Initial Extension of Credit    38

5.2
Conditions to Each Extension of Credit    39

SECTION 6.
AFFIRMATIVE COVENANTS    40

6.1
Financial Statements    40

6.2
Certificates; Other Information    40

6.3
Payment of Obligations    42

6.4
Maintenance of Existence; Compliance    42

6.5
Maintenance of Property; Insurance    42

6.6
Inspection of Property; Books and Records; Discussions    42

6.7
Notices    42

6.8
Environmental Laws    43

6.9
Additional Guarantees    43

SECTION 7.
NEGATIVE COVENANTS    43

7.1
Financial Condition Covenants    43

7.2
Indebtedness    44

7.3
Liens    44

7.4
Fundamental Changes    45

7.5
Disposition of Property    45

7.6
Restricted Payments    46

7.7
Capital Expenditures    46

7.8
Investments    46

7.9
Optional Payments and Modifications of Certain Debt Instruments    47

7.10
Transactions with Affiliates    47

7.11
Sales and Leasebacks    48

7.12
Swap Agreements    48

7.13
Changes in Fiscal Periods    48

7.14
Negative Pledge Clauses    48

7.15
Clauses Restricting Subsidiary Distributions    48

7.16
Lines of Business    48


509265-1594-11436-13799415

--------------------------------------------------------------------------------




SECTION 8.
EVENTS OF DEFAULT    48

SECTION 9.
THE AGENTS    51

9.1
Appointment    51

9.2
Delegation of Duties    51

9.3
Exculpatory Provisions    51

9.4
Reliance by Administrative Agent    51

9.5
Notice of Default    52

9.6
Non-Reliance on Agents and Other Lenders    52

9.7
Indemnification    52

9.8
Agent in Its Individual Capacity    53

9.9
Successor Administrative Agent    53

9.10
Documentation Agent and Syndication Agent    53

SECTION 10.
GUARANTEE    53

10.1
Guarantee    53

10.2
Right of Contribution    54

10.3
No Subrogation    54

10.4
Amendments, etc. with Respect to the Obligations    55

10.5
Guarantee Absolute and Unconditional    55

10.6
Reinstatement    56

10.7
Payments    56

10.8
Keepwell    56

SECTION 11.
MISCELLANEOUS    56

11.1
Amendments and Waivers    56

11.2
Notices    57

11.3
No Waiver; Cumulative Remedies    58

11.4
Survival of Representations and Warranties    58

11.5
Payment of Expenses and Taxes    58

11.6
Successors and Assigns; Participations and Assignments    59

11.7
Adjustments; Set‑off    62

11.8
Counterparts    62

11.9
Severability    62

11.10
Integration    62

11.11
GOVERNING LAW    63

11.12
Submission To Jurisdiction; Waivers    63

11.13
Acknowledgments    63

11.14
Releases of Guarantees    63

11.15
Confidentiality    64

11.16
WAIVERS OF JURY TRIAL    64

11.17
USA PATRIOT Act    64

11.18
Interest Rate Limitation    65

11.19
Effect of Amendment and Restatement    65




509265-1594-11436-13799415

--------------------------------------------------------------------------------




SCHEDULES:
1.1A    Commitments
4.4    Consents, Authorizations, Filings and Notices
4.15    Subsidiaries
7.2(d)    Existing Indebtedness
7.3(f)    Existing Liens


EXHIBITS:
A    Form of Compliance Certificate
B    Form of Closing Certificate
C    Form of Assignment and Assumption
D    Reserved
E    Reserved
F    Form of U.S. Tax Certificate
G    Form of Joinder Agreement
H    Form of Solvency Certificate

509265-1594-11436-13799415

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of April 30,
2013, among World Wrestling Entertainment, Inc., a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors (as herein defined) from time to time
parties to this Agreement, the several banks and other financial institutions or
entities from time to time parties to this Agreement (the “Lenders”), RBS
Citizens, N.A., as documentation agent (in such capacity, the “Documentation
Agent”), Fifth Third Bank, as syndication agent (in such capacity, the
“Syndication Agent”), and JPMorgan Chase Bank, N.A., as administrative agent.
WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
September 9, 2011 (the “Existing Credit Agreement”), among the Borrower, the
Subsidiary Guarantors from time to time parties thereto, the several banks and
other financial institutions or entities parties thereto (the “Existing
Lenders”), the Documentation Agent, the Syndication Agent and the Administrative
Agent;
WHEREAS, the Borrower has requested that the Lenders agree to amend and restate
the Existing Credit Agreement in its entirety upon the terms and conditions set
forth herein in order to, among other things, extend the Termination Date of the
Existing Credit Agreement and make certain other changes as set forth herein;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, the parties hereto agree that the Existing Credit Agreement is hereby
amended and restated as of the Restatement Effective Date (as hereinafter
defined) to read in its entirety as follows:
SECTION 1.DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.


“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and (c)
the Eurodollar Rate that would be calculated as of such day (or, if such day is
not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%. Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




“Agents”: the collective reference to the Documentation Agent, the Syndication
Agent and the Administrative Agent.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Restatement Effective Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the amount of such Lender’s
Commitment then in effect or, if the Commitments have been terminated, the
amount of such Lender’s Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Applicable Percentage”: as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the Total Commitments or, at any time
after the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding, provided, that,
in the event that the Loans are paid in full prior to the reduction to zero of
the Extensions of Credit, the Applicable Percentages shall be determined in a
manner designed to ensure that the other outstanding Extensions of Credit shall
be held by the Lenders on a comparable basis. Notwithstanding the foregoing, in
the case of Section 2.18 when a Defaulting Lender shall exist, Applicable
Percentages shall be determined without regard to any Defaulting Lender’s
Commitment.
“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:
Consolidated Leverage Ratio
Applicable Margin for Eurodollar Loans
Applicable Margin for ABR Loans
≥ 2.00:1.00
2.25%
1.25%
≥ 1.00:1.00 < 2.00:1.00
2.00%
1.00%
< 1.00:1.00
1.75%
0.75%


        Changes in the Applicable Margin resulting from changes in the
Consolidated Leverage Ratio shall become effective on the date that is three
Business Days after the date on which financial statements are delivered to the
Lenders pursuant to Section 6.1 and shall remain in effect until the next change
to be effected pursuant to this paragraph. If any financial statements referred
to above are not delivered within the time periods specified in Section 6.1,
then, until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column
above shall apply. In addition, at all times while a Default shall have occurred
and be continuing, the highest rate set forth in each column of the foregoing
pricing grid shall apply. Each determination of the Consolidated Leverage Ratio
shall be made in a manner consistent with the determination thereof pursuant to
Section 7.1. In the event that any financial statement or certification
delivered pursuant to Section 6.1 is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of an Applicable
Margin for any period (an “Applicable Period”) that is higher than the
Applicable Margin applied for such Applicable Period, the Borrower shall
immediately (a) deliver to the Administrative Agent a corrected compliance
certificate for such Applicable period, (b) determine the

509265-1594-11436-13799415

--------------------------------------------------------------------------------




Applicable Margin for such Applicable Period based upon the corrected compliance
certificate and (c) immediately pay to the Administrative Agent for the benefit
of the Lenders the accrued additional interest and other fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly distributed by the Administrative Agent to the Lenders
entitled thereto. It is acknowledged and agreed that nothing contained herein
shall limit the rights of the Administrative Agent and the Lenders under the
Loan Documents.
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
“Approved Fund”: as defined in Section 11.6(b).
“Assignee”: as defined in Section 11.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit C.
“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Extensions of Credit then outstanding.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefitted Lender”: as defined in Section 11.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.
“Budget”: as defined in Section 6.2(c).
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices

509265-1594-11436-13799415

--------------------------------------------------------------------------------




and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries. For the
avoidance of doubt, “Capital Expenditures” shall exclude any Investment in a
Network Entity made pursuant to Section 7.8(g).
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
obligations that are recharacterized as Capital Lease Obligations due to a
change in GAAP after the Original Closing Date shall not be treated as Capital
Lease Obligations for any purpose under this Agreement.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated at least AA by S&P and Aa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000 for taxable money market mutual funds or
$1,000,000,000 for tax-exempt money market mutual funds.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




“Charges”: as defined in Section 11.18.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Commitment”: as to any Lender, the obligation of such Lender to make Loans and
participate in Letters of Credit in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading “Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original amount of the Total Commitments
is $200,000,000.
“Commitment Fee Rate”: 0.375% per annum.
“Commitment Period”: the period from and including the Restatement Effective
Date to the Termination Date.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit A.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.13, 2.14, 2.15 or 11.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.
“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) all depreciation and
amortization expense (including, for the avoidance of doubt, feature film
production amortization), (d) any non-cash impairment charges (including in
respect of any feature film), (e) amortization of intangibles (including, but
not limited to, goodwill) and organization costs and (f) any extraordinary,
unusual or non-recurring expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, losses on the sales of assets outside of the ordinary course of
business), and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (i) interest income, (ii)
any extraordinary, unusual or non-recurring income or gains (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (iii) income tax credits (to the extent not
netted from income tax expense and excluding tax incentives in an aggregate
amount not to exceed $20,000,000 in any twelve month period in respect of
incentives received

509265-1594-11436-13799415

--------------------------------------------------------------------------------




relating to feature film production, television or .com content production) and
(iv) any other non-cash income, all as determined on a consolidated basis.
“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Fixed Charges for such
period.
“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) the aggregate amount
actually paid by the Borrower and its Subsidiaries during such period on account
of Capital Expenditures (excluding (i) Capital Expenditures financed with
Indebtedness (other than any Loans) incurred during such period in an amount
equal to the amount of such Indebtedness so incurred, (ii) Capital Expenditures
in connection with the purchase of an aircraft, (iii) Capital Expenditures in
connection with the Media Center and (iv) Capital Expenditures in connection
with investments in intellectual property and film libraries), (c) scheduled
payments made during such period on account of principal of Indebtedness of the
Borrower or any of its Subsidiaries and (d) all Restricted Payments in excess of
$25,000,000 made during such period.
“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Swap Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).
“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary. For the avoidance of doubt, Consolidated
Net Income shall be determined taking into account the income (or loss) of the
Borrower or any of its Subsidiaries in connection with transactions between the
Borrower or any of its Subsidiaries, on the one hand, and any Network Entity
that is not a Subsidiary, on the other hand, provided that such transaction is
in the ordinary course of business and upon fair and reasonable terms no less
favorable to the Borrower or any of its Subsidiaries than the Borrower or such
Subsidiary, as the case may be, would obtain in a comparable arm’s length
transaction with a Person that is not a Network Entity.
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
“Continuing Directors”: the directors of the Borrower on the Original Closing
Date and each other director, if, in each case, such other director’s nomination
for election to the board of directors

509265-1594-11436-13799415

--------------------------------------------------------------------------------




of the Borrower is recommended by at least 66-2/3% of the then Continuing
Directors (including directors whose nomination was previously so approved) or
such other director receives the vote of the Permitted Holders beneficially
owning a majority of the common stock of the Borrower owned by all Permitted
Holders in his or her election by the shareholders of the Borrower.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control Trigger”: shall occur when both of the following conditions have been
met: (a) the Permitted Holders, in the aggregate, shall at any time during the
term of this Agreement cease to own at least 20% of the common stock of the
Borrower and (b) Vincent K. McMahon shall cease to act in an executive or
advisory capacity, or act as a consultant, to the Borrower unless a majority of
the Continuing Directors shall have determined that such continued role is not
required; provided, that in the event Vincent K. McMahon dies or is otherwise
incapable of performing his role as an executive, advisor or consultant, the
condition set forth in the foregoing clause (b) shall not have been met so long
as a Permitted Holder or another individual appointed by Permitted Holders
beneficially owning a majority of the common stock of the Borrower owned by
Permitted Holders in the aggregate shall be appointed as a successor to Vincent
K. McMahon.
“Credit Party”: the Administrative Agent, the Issuing Lender or any other
Lender.


“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Documentation Agent”: as defined in the preamble hereto.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.
“ERISA Event”: (a) the existence with respect to any Plan of a non-exempt
Prohibited Transaction; (b) any Reportable Event; (c) the failure of any Group
Member or ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (d) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing pursuant to Section 412 of the
Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (f) the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or the incurrence by any Group Member or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan,
including but not limited to the imposition of any Lien in favor of the PBGC or
any Pension Plan; (g) the receipt by any Group Member or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (h) the failure by any Group Member or any of
its ERISA Affiliates to make any required contribution to a Multiemployer Plan;
(i) the incurrence by any Group Member or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Pension Plan or
Multiemployer Plan; (j) the receipt by any Group Member or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from a Group Member or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, in Reorganization, in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA), or terminated
(within the meaning of Section 4041A of ERISA); or (k) the failure by any Group
Member or any of its ERISA Affiliates to pay when due (after expiration of any
applicable grace period) any installment payment with respect to Withdrawal
Liability under Section 4201 of ERISA.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as

509265-1594-11436-13799415

--------------------------------------------------------------------------------




“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements



“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility and the then current Interest Periods with respect thereto,
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excluded Domestic Subsidiary”: any Domestic Subsidiary with assets or annual
revenue for the most recently completed four quarter period of less than
$500,000, provided that the aggregate assets or annual revenue for the most
recently completed four quarter period of all Domestic Subsidiaries that are
“Excluded Domestic Subsidiaries” shall not exceed $5,000,000, in the aggregate
(and the Borrower shall designate Domestic Subsidiaries that would otherwise be
“Excluded Domestic Subsidiaries” as non-Excluded Domestic Subsidiaries in order
to comply with the foregoing limitation).
“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which the
guaranteeing by such Subsidiary of the Obligations, would, in the good faith
judgment of the Borrower, result in adverse tax consequences to the Borrower.
“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Subsidiary Guarantor of such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Subsidiary
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the

509265-1594-11436-13799415

--------------------------------------------------------------------------------




time the guarantee of such Subsidiary Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) in the case of a Swap
Obligation subject to a clearing requirement pursuant to section 2(h) of the
Commodity Exchange Act, because such Subsidiary Guarantor is a “financial
entity,” as defined in section 2(h)(7)(C) the Commodity Exchange Act, at the
time the guarantee of such Subsidiary Guarantor becomes or would become
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such guarantee or security interest is or becomes illegal.
“Excluded Taxes”: with respect to any payment made by any Loan Party under any
Loan Document, any of the following Taxes imposed on or with respect to a Credit
Party: (a) income or franchise Taxes imposed on (or measured by) net income by
the United States, or by the jurisdiction under the laws of which such Credit
Party is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States or any similar Taxes imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Non-U.S. Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.17), any U.S. Federal withholding Taxes resulting from any
Requirement of Law in effect (including FATCA) on the date such Non-U.S. Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Non-U.S. Lender’s failure to comply with Section 2.14(f),
except to the extent that such Non-U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Taxes pursuant to Section 2.14(a).
“Existing Aircraft”: that certain 1998 Canadair Challenger 604 with serial
number 5369 and FAA registration number N247WE.
“Existing Lenders”: as defined in the recitals hereto.
“Extensions of Credit”: as to any Lender at any time, an amount equal to the sum
of (a) the aggregate principal amount of all Loans held by such Lender then
outstanding and (b) such Lender’s Applicable Percentage of the L/C Obligations
then outstanding.
“Facility”: the Commitments and the extensions of credit made thereunder.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.
“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Commitment
Period.
“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.
“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the failure of any Foreign Benefit Arrangement
or Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Funding Office”: the office of the Administrative Agent specified in Section
11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the Original Closing
Date and consistent with those used in the preparation of the most recent
audited financial statements referred to in Section 4.1(b). In the event that
any “Accounting Change” (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants (including
changes in characterization of financial statement categories), standards or
terms in this Agreement, then the Borrower and the Administrative Agent agree to
enter into negotiations in order to amend such provisions of this Agreement (and
the associated definitions contained herein) so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Group Members”: the collective reference to the Borrower and its Subsidiaries.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person

509265-1594-11436-13799415

--------------------------------------------------------------------------------




(the “primary obligor”) in any manner, whether directly or indirectly, including
any obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Section 8(e) only, all obligations of such Person in
respect of Swap Agreements determined on a marked to market basis as of the time
of such determination. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document and (b)
Other Taxes.
“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark

509265-1594-11436-13799415

--------------------------------------------------------------------------------




licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December (or, if an Event of Default is in existence, the
last day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period that would extend beyond
the Termination Date;
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
“Investments”: as defined in Section 7.8.
“IRS”: the United States Internal Revenue Service.
“Issuing Lender”: JPMorgan Chase Bank, N.A. or any affiliate thereof, in its
capacity as issuer of any Letter of Credit.
“Joinder Agreement”: as defined in Section 6.9(a).
“L/C Commitment”: $20,000,000.
“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Lender at any time shall be its Applicable Percentage of the total L/C Exposure
at such time.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Lender.
“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Lender Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Obligations are owed.
“Lenders”: as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
“Letters of Credit”: as defined in Section 3.1(a).
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
“Loans”: as defined in Section 2.1(a).
“Loan Documents”: this Agreement, the Notes and any amendment, waiver,
supplement or other modification to any of the foregoing.
“Loan Parties”: each Group Member that is a party to a Loan Document.
“Material Adverse Effect”: any event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
“Maximum Rate”: as defined in Section 11.18.
“Media Center”: the facility or facilities to be utilized by the Borrower for
production, filming, taping, post-production, broadcast and related activities
associated with film, television, digital media or other forms of content
creation and distribution, including, but not limited to, the building,
premises, equipment, furniture and fixtures related thereto.
“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




“Network Entity”: any Person that may be formed in which the Borrower holds a
direct or indirect equity interest where the principal purpose of such entity is
to broadcast, distribute or otherwise exploit content and other assets created
by the Borrower and its Affiliates or created by such Network Entity.


“Non-U.S. Lender”: any Lender that is not a U.S. Person.


“Notes”: the collective reference to any promissory note evidencing Loans.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
(i) any Lender or any affiliate of any Lender, (ii) any Person that was a Lender
or an affiliate of a Lender at the time such Specified Swap Agreements and
Specified Cash Management Agreements were entered into or (iii) any Person that
is a Lender or an affiliate of a Lender on the Restatement Effective Date and
entered into such Specified Swap Agreements and Specified Cash Management
Agreements on or prior to the Restatement Effective Date), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Specified Swap
Agreement, any Specified Cash Management Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any such Lender or Person, as the case may be, that
are required to be paid by the Borrower pursuant hereto) or otherwise.
“Original Closing Date”: September 9, 2011.
“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes”: any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.17).
“Participant”: as defined in Section 11.6(c).
“Participant Register”: as defined in Section 11.6(c).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
and/or any successor entity performing similar functions.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.
“Permitted Holders”: the collective reference to Vincent K.McMahon, Linda
McMahon, Shane B. McMahon and Stephanie M. McMahon, and entities, trusts or
estates controlled by, or established for the benefit of, such Persons.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section 3(5)
of ERISA.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).
“Pro Forma Balance Sheet”: as defined in Section 4.1(a).
“Prohibited Transaction”: as defined in Section 406 of ERISA and Section
4975(f)(3) of the Code.
“Properties”: as defined in Section 4.17(a).
“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party
that, at the time the relevant guarantee becomes or would become effective with
respect to such Swap Obligation, has total assets exceeding $10,000,000 or
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and which may cause
another person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell pursuant to
section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor
provision thereto).
“Register”: as defined in Section 11.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is

509265-1594-11436-13799415

--------------------------------------------------------------------------------




waived pursuant to DOL Reg. Section 4043 as in effect on the Original Closing
Date (no matter how such notice requirement may be changed in the future).
“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Restatement Effective Date, the Commitments then in effect and (b) thereafter,
the Total Commitments then in effect or, if the Commitments have been
terminated, the Extensions of Credit then outstanding.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.
“Restatement Effective Date”: the date on which the conditions precedent set
forth in Section 5.1 shall have been satisfied, which date is April 30, 2013.
“Restricted Payments”: as defined in Section 7.6.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.


“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between (i) the Borrower or any Subsidiary Guarantor and (ii) the Administrative
Agent, any Lender or any affiliate of any Lender, any Person that was a Lender
or an affiliate of a Lender at the time such agreement was entered into or any
Person that is a Lender or an affiliate of a Lender on the Restatement Effective
Date and entered into such agreement on or prior to the Restatement Effective
Date, in each case which has been designated by the Administrative Agent or such
Lender or Person, as the case may be, and the Borrower, by notice to the
Administrative Agent not later than 90 days after the execution and delivery by
the Borrower or such Subsidiary Guarantor, as a “Specified Cash Management
Agreement”.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by (i) the Borrower or
any Subsidiary Guarantor and (ii) the Administrative Agent, any Lender or any
affiliate of any Lender, any Person that was a Lender or an affiliate of a
Lender at the time such Swap Agreement was entered into or any Person that is a
Lender or an affiliate of a Lender on the Restatement Effective Date and entered
into such Swap Agreement on or prior to the Restatement Effective Date.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person; provided that any Network Entity that is not a
Subsidiary Guarantor shall not be a Subsidiary of the Borrower. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantor”: each Subsidiary of the Borrower other than (i) any
Excluded Domestic Subsidiary, (ii) any Excluded Foreign Subsidiary and (iii) any
Network Entity to the extent that such Network Entity is unable to guarantee the
Obligations pursuant to the terms of its organizational documents.
“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Agreement”: any agreement with respect to any Swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.
“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.
“Syndication Agent”: as defined in the preamble hereto.
“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date”: September 9, 2016.
“Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.
“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“United States”: the United States of America.
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate”: as defined in Section 2.14(f)(ii)(D).
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
“Withholding Agent”: the relevant Loan Party and the Administrative Agent.
1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that, notwithstanding
anything to the contrary herein, all accounting or financial terms used herein
shall be construed, and all financial computations pursuant hereto shall be
made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar effect) to value any Indebtedness or other liabilities of any Group
Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time. All certificates or statements required or
issued hereunder by natural persons in their capacities as officers of any Group
Member shall be deemed for all purposes to be issued in such persons capacity as
such officer on behalf of such Group Member and not in such person’s individual
capacity.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision

509265-1594-11436-13799415

--------------------------------------------------------------------------------




of this Agreement, and Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
2.1    Commitments. (a) Subject to the terms and conditions hereof, each Lender
severally agrees to make revolving credit loans (“Loans”) to the Borrower from
time to time during the Commitment Period in an aggregate principal amount at
any one time outstanding which, when added to such Lender’s Applicable
Percentage of the L/C Obligations then outstanding, does not exceed the amount
of such Lender’s Commitment. During the Commitment Period the Borrower may use
the Commitments by borrowing, prepaying the Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The Loans
may from time to time be Eurodollar Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.4 and 2.7.
(b)    The Borrower shall repay all outstanding Loans on the Termination Date.
2.2    Procedure for Borrowing. The Borrower may borrow under the Commitments
during the Commitment Period on any Business Day, provided that the Borrower
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 11:00 A.M., New York City time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of ABR Loans) (provided that any such notice of a borrowing of ABR
Loans to finance payments required by Section 3.5 may be given not later than
10:00 A.M., New York City time, on the date of the proposed borrowing),
specifying (i) the amount and Type of Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor. Any Loans made on the Restatement Effective Date shall
initially be ABR Loans. Each borrowing under the Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Lender thereof. Each Lender will make the amount of its pro rata
share of each borrowing available to the Administrative Agent for the account of
the Borrower at the Funding Office prior to 12:00 Noon, New York City time, on
the Borrowing Date requested by the Borrower in funds immediately available to
the Administrative Agent. Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.
2.3    Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the date hereof to the last day of the Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the date hereof.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
2.4    Termination or Reduction of Commitments. The Borrower shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Commitments; provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the Extensions of
Credit would exceed the Total Commitments. Any such reduction shall be in an
amount equal to $10,000,000, or a whole multiple thereof, and shall reduce
permanently the Commitments then in effect.
2.5    Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.15. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of $5,000,000 and increments of $1,000,000 above such
amount.
2.6    Mandatory Prepayments and Commitment Reductions.In the event that:


(i)    the Extensions of Credit of any Lender at any time exceeds such Lender’s
Commitment at such time; or


(ii)    the Total Extensions of Credit exceed the Total Commitments at such
time;


the Borrower shall promptly prepay the Loans (and/or provide cash collateral for
L/C Obligations) in an aggregate amount equal to such excess amount.


2.7    Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under may be continued as such when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
2.8    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurodollar Tranches shall
be outstanding at any one time.
2.9    Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
(b)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.
(c)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation, interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
all outstanding Loans and Reimbursement Obligations (whether or not overdue)
shall bear interest at a rate per annum equal to (x) in the case of the Loans,
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or (y) in the case of Reimbursement
Obligations, the rate applicable to ABR Loans plus 2% from the date of such
non‑payment until such amount is paid in full (as well after as before
judgment).
(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
2.10    Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.9(a).
2.11    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or
(b)     the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.
2.12    Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Commitments of the Lenders shall be made pro rata
according to the Applicable Percentages.
(b)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
(c)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 10.7. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal

509265-1594-11436-13799415

--------------------------------------------------------------------------------




pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.
(d)    Subject to Section 9.7, if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees and unreimbursed drawings under Letters of Credit then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed drawings under
Letters of Credit then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal and unreimbursed drawings under
Letters of Credit then due to such parties.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrower.
(f)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to 2.12(d), 2.17(e), 3.4(a) or 10.7, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender for the benefit of the Administrative Agent or the Issuing Lender to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




2.13    Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Original Closing Date:
(i)    shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes and (B) Other Connection Taxes on gross or net income, profits or revenue
(including value-added or similar Taxes)) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or
(iii)     shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or such other Credit Party, upon its demand, any
additional amounts necessary to compensate such Lender or such other Credit
Party for such increased cost or reduced amount receivable. If any Lender or
such other Credit Party becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.
(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the Original Closing Date shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.
(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,

509265-1594-11436-13799415

--------------------------------------------------------------------------------




regardless of the date enacted, adopted, issued or implemented; provided that
the Borrower is being treated in a manner consistent with other similarly
situated borrowers.
(d)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
2.14    Taxes. (a) Each payment by any Loan Party under any Loan Document shall
be made without withholding for any Taxes, unless such withholding is required
by any law. If any Withholding Agent determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Withholding Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Credit Party receives the amount it would have received
had no such withholding been made.
(b)    The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    The Loan Parties shall jointly and severally indemnify each Credit Party
for any Indemnified Taxes that are paid or payable by such Credit Party in
connection with any Loan Document (including amounts paid or payable under this
Section 2.14(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.14(d) shall be paid within 10 days after the Credit Party delivers to
the Borrower a certificate stating the amount of any Indemnified Taxes so paid
or payable by such Credit Party and describing the basis for the indemnification
claim. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Credit Party shall deliver a copy of such
certificate to the Administrative Agent.
(e)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.14(e) shall be paid within 10 days after the

509265-1594-11436-13799415

--------------------------------------------------------------------------------




Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.
(f)    (i) Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.14(f)(ii)(A) through (E) below) shall not be required if
in the Lender's judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
change in a Requirement of Law, any incremental material unreimbursed cost or
expense) or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of such Borrower or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.14(f). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
such Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the "interest"
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the "business profits" or
"other income" article of such tax treaty;
(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender's conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a

509265-1594-11436-13799415

--------------------------------------------------------------------------------




certificate substantially in the form of Exhibit F (a "U.S. Tax Certificate") to
the effect that such Lender is not (a) a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, (b) a "10 percent shareholder" of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (c) a "controlled
foreign corporation" described in Section 881(c)(3)(C) of the Code and
(d) conducting a trade or business in the United States with which the relevant
interest payments are effectively connected;
(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender's obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.14(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including additional amounts paid pursuant to
this Section 2.14), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.14(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.14(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.14(g) shall not be construed to

509265-1594-11436-13799415

--------------------------------------------------------------------------------




require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)    Each party's obligations under this Section 2.14 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under the Loan Documents.
(i)    For purposes of Sections 2.14(e) and (f), the term “Lender” includes the
Issuing Lender.
2.15    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
2.16    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.13 or 2.14(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending offices to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.13 or 2.14(a).
2.17    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.13 or 2.14(a), (b) is a Defaulting Lender, or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.16 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.13 or 2.14(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other

509265-1594-11436-13799415

--------------------------------------------------------------------------------




amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 2.15 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the replacement
financial institution shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 11.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.13 or
2.14(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.
2.18    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3(a);
(b)    the Commitment and Extensions of Credit of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.1); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;  
(c)    if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i) all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Extensions of Credit plus such Defaulting Lender’s L/C Exposure does
not exceed the total of all non-Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section 8.1
for so long as such L/C Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;
(iv)    if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.3(a) and

509265-1594-11436-13799415

--------------------------------------------------------------------------------




Section 3.3(a) shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.18(c), and participating interests in any issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the Original Closing Date and for so long as such event shall
continue or (ii) the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Lender shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Lender to defease any risk to it in respect of such
Lender hereunder.
In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
SECTION 3.    LETTERS OF CREDIT
3.1    L/C Commitment. (a) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day during the Commitment Period in such
form as may be approved from time to time by the Issuing Lender; provided that
the Issuing Lender shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) the L/C Obligations would exceed the
L/C Commitment or (ii) the aggregate amount of the Available Commitments would
be less than zero. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Termination
Date, provided that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (y) above).

509265-1594-11436-13799415

--------------------------------------------------------------------------------




(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.
3.2    Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof). On the Restatement Effective Date, the
parties hereto agree that any Letter of Credit previously issued and outstanding
under the Existing Credit Agreement shall be deemed to be Letters of Credit
pursuant to the terms and conditions, and entitled to the benefits, of this
Agreement and the other Loan Documents, without any further action by the
Borrower or any other Person.
3.3    Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, the Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.25% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each Fee Payment Date after the issuance date.
(b)     In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
3.4    L/C Participations. (a) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Applicable Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement (or in the
event that any reimbursement received by the Issuing Lender shall be required to
be returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Applicable Percentage of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and

509265-1594-11436-13799415

--------------------------------------------------------------------------------




shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing
(b)    If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.
3.5    Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid and (b) any taxes, fees, charges or other costs or
expenses incurred by the Issuing Lender in connection with such payment, not
later than 12:00 Noon, New York City time, on (i) the Business Day that the
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Borrower receives
such notice. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds. Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section 2.9(b)
and (y) thereafter, Section 2.9(c).
3.6    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender

509265-1594-11436-13799415

--------------------------------------------------------------------------------




that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.
3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
SECTION 4.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
4.1    Financial Condition. (a) To the extent required to be delivered pursuant
to Section 5.1(b), (i) the unaudited pro forma consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at December 31, 2012 (including
the notes thereto) (the “Pro Forma Balance Sheet”), copies of which have
heretofore been furnished to each Lender, has been prepared giving effect (as if
such events had occurred on such date) to (A) the Loans, if any, to be made on
the Restatement Effective Date, if any, and the use of proceeds thereof and (B)
the payment of fees and expenses in connection with the foregoing and (ii) the
Pro Forma Balance Sheet has been prepared based on the best information
available to the Borrower as of the date of delivery thereof, and presents
fairly on a pro forma basis the estimated financial position of Borrower and its
consolidated Subsidiaries as at December 31, 2012.
(b)    The audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at December 31, 2010, December 31, 2011 and
December 31, 2012, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Deloitte Touche Tohmatsu International, present
fairly the consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years

509265-1594-11436-13799415

--------------------------------------------------------------------------------




then ended. All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives that are not reflected in the most recent
financial statements and the notes thereto referred to in this paragraph. During
the period from December 31, 2012 to and including the date hereof there has
been no Disposition by any Group Member of any material part of its business or
property.
4.2    No Change. Since December 31, 2012, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
4.3    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate or limited liability company power and
authority, as applicable, and the legal right, to own and operate its property,
to lease the property it operates as lessee and to conduct the business in which
it is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification except to the extent that the failure to so qualify
as a foreign entity could not reasonably be expected to have a Material Adverse
Effect and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
4.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
corporate or limited liability company power and authority, as applicable, and
the legal right, to make, deliver and perform the Loan Documents to which it is
a party and, in the case of the Borrower, to obtain extensions of credit
hereunder. Each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the extensions of
credit on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation. No Requirement of Law or Contractual Obligation
applicable to the Borrower or any of its Subsidiaries could reasonably be
expected to have a Material Adverse Effect.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




4.6    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.
4.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.
4.8    Ownership of Property; Liens. Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all its other property, and none of such
property is subject to any Lien except as permitted by Section 7.3.
4.9    Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does the Borrower know of any
valid basis for any such claim except claims which could not reasonably be
expected to have a Material Adverse Effect. The use of Intellectual Property by
each Group Member does not infringe on the rights of any Person in any material
respect except to the extent that such use could not reasonably be expected to
have a Material Adverse Effect.
4.10    Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material Tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other Taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no Tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such Tax, fee or other charge.
4.11    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. No more
than 25% of the assets of the Group Members consist of “margin stock” as so
defined. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U‑1, as applicable, referred to in Regulation U.
4.12    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




4.13    ERISA. Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws except
where failure to comply could not reasonably be expected to cause a Material
Adverse Effect or otherwise create a Default or Event of Default hereunder; (b)
each Plan that is intended to be qualified (i) has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by (or within the time period
permitted by law will be submitted to) the Internal Revenue Service or (ii) is
entitled to rely on a favorable opinion letter issued by the Internal Revenue
Service, and, in either case, to the best knowledge of the Borrowers, nothing
has occurred that could prevent or cause the loss of tax-qualified status; (c)
no ERISA Event or Foreign Plan Event has occurred or is reasonably expected to
occur which could reasonably be expected to result in a Material Adverse Effect;
and (d) all amounts required by applicable law with respect to, or by the terms
of, any retiree welfare benefit arrangement maintained by any Group Member or to
which any Group Member has an obligation to contribute have been accrued in
accordance with Statement of Financial Accounting Standards No. 106. The present
value of all accumulated benefit obligations under each Pension Plan (based on
the assumptions used for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $1,000,000 the
fair market value of the assets of such Pension Plan allocable to such accrued
benefits, and the present value of all accumulated benefit obligations of all
underfunded Pension Plans (based on the assumptions used for purposes of
Accounting Standards Codification No. 715: Compensation-Retirement Benefits) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $1,000,000 the fair market value of the assets of
all such underfunded Pension Plans.
4.14    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
4.15    Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time, (a) Schedule 4.15 sets forth the name and
jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any Subsidiary, except as created by the
Loan Documents.
4.16    Use of Proceeds. The proceeds of the Loans, and the Letters of Credit,
shall be used for general corporate purposes (including acquisitions and
dividends to the extent permitted hereunder).
4.17    Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:
(a)    the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

509265-1594-11436-13799415

--------------------------------------------------------------------------------




(b)    no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
(c)    Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner that could give rise to
liability under, any Environmental Law, nor have any Materials of Environmental
Concern been generated, treated, stored or disposed of at, on or under any of
the Properties in violation of, or in a manner that could give rise to liability
under, any applicable Environmental Law;
(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge the Borrower, threatened, under any Environmental
Law to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
(e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
(f)    the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
(g)    no Group Member has assumed any liability of any other Person under
Environmental Laws.
4.18    Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




4.19    Solvency. Each Loan Party is, and after giving effect to the incurrence
of all Indebtedness and obligations being incurred in connection herewith will
be and will continue to be, Solvent.
4.20    Senior Debt. The Obligations constitute “Senior Debt” and “Designated
Senior Debt” (or any other terms of similar meaning and import) under any
documentation governing subordinated Indebtedness of the Borrower and its
Subsidiaries (to the extent the concept of Senior Debt or Designated Senior Debt
(or similar concept) exists therein). 
SECTION 5.    CONDITIONS PRECEDENT
5.1    Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligations of the Lenders to make Loans and of the Issuing
Lender to issue Letters of Credit are subject to the satisfaction on or prior to
the Restatement Effective Date of the following conditions precedent:
(a)    Credit Agreement. The Administrative Agent shall have received this
Agreement executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Schedule 1.1A.
(b)    Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) to the extent any extension of credit is made on the Restatement
Effective Date, the Pro Forma Balance Sheet and (ii) audited consolidated
financial statements of the Borrower for the 2010, 2011 and 2012 fiscal years.
(c)    Projections. The Lenders shall have received satisfactory projections
through the fiscal year ending on December 31, 2015.
(d)    Approvals. All governmental and third party approvals necessary in
connection with the continuing operations of the Group Members and the
transactions contemplated hereby shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby.
(e)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Restatement Effective Date. All such amounts shall, at the option of
the Borrower, be paid (i) in cash by the Borrower on the Restatement Effective
Date or (ii) with proceeds of Loans made on the Restatement Effective Date, in
which case such amounts shall be reflected in the funding instructions given by
the Borrower to the Administrative Agent on or before the Restatement Effective
Date.
(f)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Restatement Effective Date,
substantially in the form of Exhibit B, with appropriate insertions and
attachments, including the certificate of incorporation of each Loan Party that
is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a long form good standing certificate
for each Loan Party from its jurisdiction of organization.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




(g)    Legal Opinion. The Administrative Agent shall have received an executed
legal opinion of K&L Gates LLP, counsel to the Borrower and its Subsidiaries in
a form reasonably satisfactory to the Administrative Agent.
(h)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate executed by the chief financial officer of the Borrower,
substantially in the form of Exhibit H.
(i)    Execution by Lenders. The Administrative Agent shall have received
written consent from the Existing Lenders that constitute Required Lenders under
the Existing Credit Agreement to the execution and delivery of this Agreement
(it being agreed that the entering into this Agreement by any such Existing
Lender shall constitute such written consent).
(j)    Existing Credit Agreement. The Administrative Agent and the Lenders shall
have received evidence that (i) the principal of and interest on outstanding
loans, and all accrued fees and other amounts owing, under the Existing Credit
Agreement shall have been (or shall be simultaneously) paid in full, (ii) all
commitments to extend credit under the Existing Credit Agreement shall have been
terminated (it being understood and agreed that, upon execution and delivery of
this Agreement by the Borrower, the Borrower shall be deemed to have elected to
terminate the commitments under the Existing Credit Agreement pursuant to
Section 2.4 thereof and the prior notice required thereunder is hereby waived)
and (iii) all Letters of Credit previously issued and outstanding under the
Existing Credit Agreement shall be continued as Letters of Credit hereunder
pursuant to Section 3.2, and all accrued and unpaid fees in respect thereof
owing prior to the Restatement Effective Date shall have been paid in full in
cash.
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except for representations and warranties which by their
terms expressly relate to a specified date, which representations and warranties
shall be true and correct as of such specified date).
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




SECTION 6.    AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent and each
Lender:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by
Deloitte Touche Tohmatsu International or other independent certified public
accountants of nationally recognized standing;
(b)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year‑end audit adjustments); and
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
6.2    Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (h), to the relevant Lender):
(a)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a description of any Person that has become
a Group Member and (3) a description of any Subsidiary that ceases to be an
Excluded Domestic Subsidiary or an Excluded Foreign Subsidiary, in each case
since the date of the most

509265-1594-11436-13799415

--------------------------------------------------------------------------------




recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since December 31, 2012);
(c)    as soon as available, and in any event no later than 90 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto) substantially in
the form presented to the Administrative Agent by the Borrower with respect to
the fiscal year ending December 31, 2013 and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such fiscal
year (collectively, the “Budget”), which Budget shall in each case be
accompanied by a certificate of a Responsible Officer stating that such Budget
is based on reasonable estimates, information and assumptions and that such
Responsible Officer has no reason to believe that such Budget is incorrect or
misleading in any material respect;
(d)    within 45 days after the end of each fiscal quarter of the Borrower (or
90 days, in the case of the fourth fiscal quarter of each fiscal year), a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year; provided that the
Management’s Discussion and Analysis section of the Borrower’s period filings
under the Securities and Exchange Act of 1934 shall satisfy this requirement.
(e)    within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;
(f)     promptly following receipt thereof, copies of (i) any documents
described in Sections 101(f) or 101(j) of ERISA prepared with respect to any
Pension Plan or (ii) any documents described in Sections 101(f), 101(k) or
101(l) of ERISA that any Group Member or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided, that if the relevant Group Members
or ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plans, then, upon
reasonable request of the Administrative Agent, such Group Member or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof; and
(g)    promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
Documents required to be delivered pursuant to Sections 6.2(e) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website at http://corporate.wwe.com; or (ii) on which
such documents are transmitted by electronic mail to the Administrative Agent;
provided, that (i) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent by facsimile or electronic mail
of the posting of any such documents and provide to

509265-1594-11436-13799415

--------------------------------------------------------------------------------




the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining copies of such
documents.
6.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.
6.4    Maintenance of Existence; Compliance. Except as permitted by Section 7.4,
(a)(i) preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
6.5    Maintenance of Property; Insurance. (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability and product
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business.
6.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and with
their independent certified public accountants; provided that so long as no
Default or Event of Default has occurred and is continuing, such visits shall be
limited to two times per calendar year.
6.7    Notices. Promptly give notice to the Administrative Agent and each Lender
of:
(a)    the occurrence of any Default or Event of Default;
(b)    any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
(c)     any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $10,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought that would affect the Borrower or
any of its Subsidiaries in any material respect or (iii) which relates to any
Loan Document;

509265-1594-11436-13799415

--------------------------------------------------------------------------------




(d)    the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events and/or Foreign Plan Events that have
occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding $5,000,000, as
soon as possible and in any event within 10 days after the Borrower knows or has
reason to know thereof; and
(e)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
6.8    Environmental Laws. (h) Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.
(i)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.
6.9    Additional Guarantees. (a) With respect to any new Subsidiary (other than
any Excluded Domestic Subsidiary, any Excluded Foreign Subsidiary and any
Network Entity to the extent that such Network Entity is unable to guarantee the
Obligations pursuant to the terms of its organizational documents) created or
acquired after December 31, 2012 by any Group Member (which for this purpose
shall include any Subsidiary that ceases to be excluded pursuant to the
preceding parenthetical after December 31, 2012), promptly cause such new
Subsidiary or reclassified Subsidiary to become a Subsidiary Guarantor by
executing the Joinder Agreement set forth as Exhibit G hereto (the “Joinder
Agreement”). Without limiting the foregoing, each Group Member shall execute and
deliver, or cause to be executed and delivered to the Administrative Agent such
documents, agreements and instruments, and take or cause to be taken such
further actions, which may be required by law or which the Administrative Agent
may, from time to time, reasonably request to carry out the terms and conditions
of this Agreement and the other Loan Documents and to ensure the validity of the
guarantee created pursuant to Section 10.
(b)    With respect to each Subsidiary Guarantor created or acquired after the
Original Closing Date and included on Schedule 4.15 as of the date hereof,
deliver to the Administrative Agent within 30 days of the Restatement Effective
Date the results of a recent Lien search, which search shall reveal no Liens on
any of the assets of such Subsidiary Guarantor except for Liens permitted by
Section 7.3.
SECTION 7.    NEGATIVE COVENANTS
The Borrower agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, the Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:

509265-1594-11436-13799415

--------------------------------------------------------------------------------




7.1    Financial Condition Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
determined as of the last day of any period of four consecutive fiscal quarters
of the Borrower to exceed 2.8:1.0.
(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio determined as of the last day of any period of four
consecutive fiscal quarters of the Borrower to be less than 1.25:1.0.
7.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary;
(c)    Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor;
(d)    Indebtedness outstanding on the Original Closing Date and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof);
(e)    Indebtedness (including, without limitation, Capital Lease Obligations)
of the Borrower or any of its Subsidiaries to finance the acquisition,
construction, repair, replacement or improvement of fixed or capital assets in
an aggregate principal amount not to exceed $30,000,000 at any one time
outstanding; and
(f)    other Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$70,000,000.


7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(a)    Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

509265-1594-11436-13799415

--------------------------------------------------------------------------------




(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, guild agreements and other obligations of a like nature
incurred in the ordinary course of business;
(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
(f)    Liens in existence on the Original Closing Date listed on Schedule
7.3(f), securing Indebtedness permitted by Section 7.2(d) (and Liens securing
any refinancings, refundings, renewals or extensions thereof as permitted
pursuant to Section 7.2(d)), provided that no such Lien is spread to cover any
additional property after the Original Closing Date and that the amount of
Indebtedness secured thereby is not increased;
(g)    Liens securing Indebtedness of the Borrower or any Subsidiary (i)
incurred pursuant to Section 7.2(e) to finance the acquisition, construction,
repair, replacement or improvement of fixed or capital assets or (ii) incurred
pursuant to Section 7.2(f) in connection with the purchase or capital lease of
an aircraft, in each case provided that (x) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets or aircraft, as the case may be, (y) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness and
(z) the amount of Indebtedness secured thereby is not increased;
(h)    any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;
(i)    Liens arising in the ordinary course of business from netting services,
overdraft protection, Swap Agreements, cash management agreements and otherwise
in connection with deposit, securities and commodities accounts; and
(j)    Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $5,000,000 at any one time.
7.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
(a)    any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation), with or into any Wholly Owned Subsidiary Guarantor (provided that
the Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation) or into another Subsidiary of the Borrower if neither party to such
merger or consolidation is a Subsidiary Guarantor;
(b)    any Subsidiary of the Borrower which is not a Subsidiary Guarantor may
liquidate, wind up or dissolve itself if the Borrower determines in good faith
that such liquidation, wind up or dissolution is in the best interest of the
Borrower and its Subsidiaries;

509265-1594-11436-13799415

--------------------------------------------------------------------------------




(c)    any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by Section
7.5; and
(d)    any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.
7.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:
(a)    the Disposition of obsolete or worn out property or assets (other than
current assets) no longer used or useful in the ordinary course of business;
(b)    any Disposition of Cash Equivalents in exchange for cash or Cash
Equivalents;
(c)    any Disposition of property to effect an Investment permitted under
Section 7.8(a), (b), (c), (f) or (g);
(d)     the sale of inventory in the ordinary course of business;
(e)    Dispositions permitted by clause (i) of Section 7.4(c);
(f)    the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary Guarantor;
(g)    the sale of the Existing Aircraft; and
(h)    the Disposition of other property having a fair market value not to
exceed $15,000,000 in the aggregate for any fiscal year of the Borrower.
7.6    Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
(a) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor; and
(b) the Borrower may make Restricted Payments in an unlimited amount; provided
that (i) no Default or Event of Default has occurred and is continuing and (ii)
after giving effect to the making of such Restricted Payments (as if such
Restricted Payments had been made on the last day of the most recently completed
period of four consecutive fiscal quarters of the Borrower ending prior to such
date), the Borrower is in pro forma compliance with the covenants set forth in
Section 7.1 after giving effect to the making of such Restricted Payments.
7.7    Capital Expenditures. Make or commit to make any Capital Expenditure,
except Capital Expenditures of the Borrower and its Subsidiaries not exceeding
during the term of this

509265-1594-11436-13799415

--------------------------------------------------------------------------------




Agreement (commencing on the Restatement Effective Date) (i) $90,000,000 in
connection with the Media Center, (ii) $25,000,000 in connection with the
purchase of an aircraft and (iii) $85,000,000 in the aggregate in connection
with any other Capital Expenditures, including any amounts payable in connection
with the purchase of an aircraft in excess of $25,000,000. Capital Expenditures
permitted pursuant to the foregoing clause (iii) shall be increased by an amount
equal to the net cash proceeds from the sale of the Existing Aircraft in
accordance with Section 7.5(g) and shall not include Capital Expenditures in
connection with the Media Center.
7.8    Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
(a)    extensions of trade credit in the ordinary course of business;
(b)    investments in Cash Equivalents;
(c)    investments in certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by a Lender that is a commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $150,000,000;
(d)    investments made pursuant to the terms of the WWE Investment Policy as
delivered to the Administrative Agent and the Lenders prior to the Restatement
Effective Date; provided, that any amendment, supplement or modification
(pursuant to a waiver or otherwise) of such policy that is materially adverse to
the Lenders shall be subject to the consent of the Required Lenders;
(e)    Guarantee Obligations permitted by Section 7.2;
(f)    loans and advances to employees or independent contractors of any Group
Member in the ordinary course of business (including for travel, entertainment
and relocation expenses) in an aggregate amount for all Group Members not to
exceed $1,000,000 at any one time outstanding;
(g)    intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such investment, is a Wholly Owned Subsidiary Guarantor;
and
(h)    in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an unlimited amount;
provided that (i) no Default or Event of Default has occurred and is continuing
and (ii) the Consolidated Leverage Ratio determined as of the last day of the
period of four consecutive fiscal quarters of the Borrower preceding such
Investment is less than 1.5:1.0 after giving pro forma effect to any borrowing
in connection therewith.
7.9    Optional Payments and Modifications of Certain Debt Instruments.  (a)
Make or offer to make any optional or voluntary payment, prepayment, repurchase
or redemption of or otherwise optionally or voluntarily defease or segregate
funds with respect to any Indebtedness incurred pursuant to Section 7.2(d), (e),
(f) or (g); provided that this clause (a) shall not be applicable if (i) no
Default or Event of Default has occurred and is continuing and (ii) the
Consolidated Leverage Ratio determined as of the last day of the period of four
consecutive fiscal quarters of the Borrower preceding such optional payment is
less than 1.5:1.0.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




(b) Amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions to any Indebtedness incurred pursuant to Section 7.2(e)
or 7.2(f) in any material respect that is adverse to the Lenders.
7.10    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Wholly Owned Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate. For the avoidance of doubt, transactions related to the formation of
the Network Entities and transactions between the Borrower and its Subsidiaries,
on the one hand, and any Network Entity that is not a Subsidiary, on the other
hand, shall not be deemed to be outside of the ordinary course of business.
7.11    Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member.
7.12    Swap Agreements.  Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock)
and (b) Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.
7.13    Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.
7.14    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, other than (a) this Agreement
and the other Loan Documents and (b) any agreements governing any purchase money
Liens or Capital Lease Obligations or other secured Indebtedness otherwise
permitted under this Agreement (in which case, any prohibition or limitation
shall only be effective against the assets financed thereby).
7.15    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




7.16    Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto or the businesses of a diversified media and entertainment
company.
SECTION 8.    EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)    the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
(c)    any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
(e)    any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation, but excluding the
Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the aggregate
outstanding principal amount of which is $10,000,000 or more; or
(f)    (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,

509265-1594-11436-13799415

--------------------------------------------------------------------------------




winding‑up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or
(g)    (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii)
a trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan or Multiemployer Plan; (iv) any Group Member or any of their
respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; and in each case in clauses (i)
through (iv) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to result in a Material
Adverse Effect ; or
(h)    one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $10,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
(i)    any material provision of any Loan Document, including the guarantee
contained in Section 10 (other than as expressly permitted hereunder), shall
cease for any reason to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or
(j)    (i) the Permitted Holders shall cease to have the power to vote or direct
the voting of securities having a majority of the voting power for the election
of directors of the Borrower (determined on a fully diluted basis); (ii) the
Control Trigger shall occur; or (iii) the board of directors of the Borrower
shall cease to consist of a majority of Continuing Directors;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon

509265-1594-11436-13799415

--------------------------------------------------------------------------------




the Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
SECTION 9.    THE AGENTS
9.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
9.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in‑fact
selected by it with reasonable care.
9.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys‑in‑fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this

509265-1594-11436-13799415

--------------------------------------------------------------------------------




Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.
9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.
9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
9.6    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys‑in‑fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such

509265-1594-11436-13799415

--------------------------------------------------------------------------------




investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys‑in‑fact
or affiliates.
9.7    Indemnification. The Lenders agree to indemnify each Agent and its
officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
9.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
9.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default with respect to the Borrower shall have
occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of

509265-1594-11436-13799415

--------------------------------------------------------------------------------




the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 11.5 shall continue to inure to its benefit. If
the Administrative Agent resigns under this Section 9.9, then the Administrative
Agent shall also resign as an Issuing Lender. Upon the appointment of a
successor Administrative Agent hereunder, such successor or any other Issuing
Lender appointed pursuant to the terms hereunder shall (i) succeed to all of the
rights, powers, privileges and duties of the retiring Administrative Agent as
the retiring Issuing Lender and the retiring Administrative Agent shall be
discharged from all of its respective duties and obligations as Issuing Lender
under the Loan Documents, and (ii) issue letters of credit in substitution for
the Letters of Credit issued by the retiring Administrative Agent, if any,
outstanding at the time of such succession or make other arrangement reasonably
satisfactory to the retiring Administrative Agent to effectively assume the
obligations of the retiring Administrative Agent with respect to such Letters of
Credit.   
9.10    Documentation Agent and Syndication Agent. Neither the Documentation
Agent nor the Syndication Agent shall have any duties or responsibilities
hereunder in its capacity as such.
SECTION 10.    GUARANTEE
10.1    Guarantee.
(i)    Each of the Subsidiary Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lender Parties and their respective successors,
indorsees, transferees and assigns permitted hereunder, the prompt and complete
payment and performance by the Loan Parties when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations (other than, with
respect to any Subsidiary Guarantor, any Excluded Swap Obligations of such
Subsidiary Guarantor).
(ii)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor under this
Section 10.1 and under the other Loan Documents shall in no event exceed the
amount which is permitted under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 10.2).
(iii)    Each Subsidiary Guarantor agrees that the Obligations may at any time
and from time to time exceed the amount of the liability of such Subsidiary
Guarantor hereunder without impairing the guarantee contained in this Section 10
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.
(iv)    The guarantee contained in this Section 10 shall remain in full force
and effect until all the Obligations and the obligations of each Subsidiary
Guarantor under the guarantee contained in this Section 10 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Agreement the Loan Parties may be free from any Obligations.
(v)    No payment made by any Loan Party, any of the Subsidiary Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any Lender Party from any Loan Party, any of the
Subsidiary Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Subsidiary Guarantor hereunder which shall, notwithstanding any

509265-1594-11436-13799415

--------------------------------------------------------------------------------




such payment (other than any payment made by such Subsidiary Guarantor in
respect of the Obligations or any payment received or collected from such
Subsidiary Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Subsidiary Guarantor hereunder
until the Obligations are paid in full, no Letter of Credit shall be outstanding
and the Commitments are terminated.
10.2    Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 10.3. The provisions of this Section 10.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Lenders, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the Lender Parties
for the full amount guaranteed by such Subsidiary Guarantor hereunder.
10.3    No Subrogation. Notwithstanding any payment made by any Subsidiary
Guarantor hereunder or any set-off or application of funds of any Subsidiary
Guarantor by the Administrative Agent or any Lender Party, no Subsidiary
Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender Party against any Loan Party, any of the
Subsidiary Guarantors or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender Party for the payment of the
Obligations, nor shall any Subsidiary Guarantor seek or be entitled to seek any
contribution or reimbursement from any Loan Party or any of the Subsidiary
Guarantors in respect of payments made by such Subsidiary Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lender Parties by
the Borrowers and the other applicable Loan Parties on account of the
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments are terminated. If any amount shall be paid to any Subsidiary
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by such
Subsidiary Guarantor in trust for the Administrative Agent and the Lender
Parties, segregated from other funds of such Subsidiary Guarantor, and shall,
forthwith upon receipt by such Subsidiary Guarantor, be turned over to the
Administrative Agent in the exact form received by such Subsidiary Guarantor
(duly indorsed by such Subsidiary Guarantor to the Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
in accordance with the terms of this Agreement.
10.4    Amendments, etc. with Respect to the Obligations. Each Subsidiary
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Subsidiary Guarantor and without notice to or
further assent by any Subsidiary Guarantor, any demand for payment of any of the
Obligations made by the Administrative Agent or any Lender Party may be
rescinded by the Administrative Agent or such Lender Party and any of the
Obligations continued, and the Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender Party, and
this Agreement and the other Loan Documents and any other documents executed and
delivered in connection herewith or therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any guarantee or right of offset at any time held by any Agent
or Lender Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




10.5    Guarantee Absolute and Unconditional. Each Subsidiary Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender Party upon the guarantee contained in this Section 10 or acceptance
of the guarantee contained in this Section 10; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 10 and all dealings between any Loan Party and any of the
Subsidiary Guarantors, on the one hand, and the Agents and the Lender Parties,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 10. Each
Subsidiary Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon any Loan Party or any of the
Subsidiary Guarantors with respect to the Obligations. Each Subsidiary Guarantor
understands and agrees that the guarantee contained in this Section 10 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of this Agreement or any
other Loan Document, any of the Obligations or right of offset with respect
thereto at any time or from time to time held by any of the Agents or any Lender
Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance) which may at any time be available to or be asserted by any Loan
Party or any other Person against any Agent or Lender Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of such Loan
Party or such Subsidiary Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of such Borrower or applicable Loan
Party, as the case may be, for the Obligations, or of such Subsidiary Guarantor
under the guarantee contained in this Section 10, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any US Guarantor, the Administrative Agent or any
Lender Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against any Loan
Party, any other Subsidiary Guarantor, or any other Person or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender Party to make any such demand, to pursue such
other rights or remedies or to collect any payments from any Loan Party, any
other Guarantor, or guarantee or to exercise any such right of offset, or any
release of any Loan Party, any other Guarantor, or any other Person or guarantee
or right of offset, shall not relieve any US Guarantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender Party against any Subsidiary Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of legal
proceedings relating to this guarantee or the Obligations.
10.6    Reinstatement. The guarantee contained in this Section 10 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any Loan
Party, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, any Loan Party or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
10.7    Payments. Each Subsidiary Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim at the Funding Office.
10.8    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Section 10 in respect of any Specified
Swap Agreement (provided, however, that each Qualified ECP Guarantor shall

509265-1594-11436-13799415

--------------------------------------------------------------------------------




only be liable under this Section 10.8 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
10.8, or otherwise under this Section 10, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section 10.8
shall remain in full force and effect until such time as such Qualified ECP
Guarantor is released from its Obligations hereunder. Each Qualified ECP
Guarantor intends that this Section 10.8 constitute, and this Section 10.8 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Subsidiary Guarantor for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 11.    MISCELLANEOUS


11.1    Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 11.1 without the written consent of such Lender; (iii) amend,
modify or waive Section 2.12(a), 2.12(b) or 11.7(a) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of all Lenders; (iv) amend, modify or waive the definition of “Required Lenders”
or any other voting provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of all
Lenders; (v) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents or
release all or substantially all of the Subsidiary Guarantors from their
obligations under Section 10, in each case without the written consent of all
Lenders; (vi) amend, modify or waive any provision of Section 10 or any other
provision of any Loan Document that affects the Administrative Agent without the
written consent of the Administrative Agent; or (vii) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




11.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
Borrower:
World Wrestling Entertainment, Inc.
1241 East Main Street
Stamford, CT 06902
Attention: Chief Financial Officer
Telecopy: 203-353-0236
Telephone: 203-352-8600


with a copy to:


World Wrestling Entertainment, Inc.
1241 East Main Street
Stamford, CT 06902
Attention: General Counsel
Telecopy: 203-353-0236
Telephone: 203-352-8600
 
 
Administrative Agent:
JPMorgan Chase Bank, N.A.
Loan Operations
10 South LaSalle Street
Floor 7
Chicago, IL 60603
 
Attention: Glenda Timpton
 
Telecopy: 312-385-7097
 
Telephone: 312-732-2014
 
 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
11.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




11.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
11.5    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent and its Affiliates for all their costs and
expenses incurred in connection with the development, preparation and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to the Administrative Agent and its Affiliates and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Restatement Effective Date (in the case
of amounts to be paid on the Restatement Effective Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent, (c)
to pay, indemnify, and hold each Lender and the Administrative Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
Taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee, and provided, further, that this Section
11.5(d) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
11.5 shall be payable not later than 10 days after written demand therefor. The
agreements in this Section 11.5 shall survive the termination of this Agreement
and the repayment of the Loans and all other amounts payable hereunder.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




11.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person or the Borrower or any of its Affiliates, all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of:


(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person; and
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless the Borrower shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof;


(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed); and


(C) the Issuing Lender (such consent not to be unreasonably withheld or
delayed).


(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent (such consent not to be unreasonably withheld or delayed), provided that
(1) no such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;


(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and


(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made

509265-1594-11436-13799415

--------------------------------------------------------------------------------




available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.


For the purposes of this Section 11.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
    
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 11.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any

509265-1594-11436-13799415

--------------------------------------------------------------------------------




amendment, modification or waiver that (i) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 11.1 and (ii) directly affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.13, 2.14
and 2.15 (subject to the requirements and limitations therein, including the
requirements under Section 2.14(f) (it being understood that the documentation
required under Section 2.14(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (i) agrees to be subject to the provisions of Sections 2.13 and 2.14
as if it were an assignee under paragraph (b) of this Section and (ii) shall not
be entitled to receive any greater payment under Sections 2.13 or 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from an adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the Original
Closing Date that occurs after the Participant acquired the applicable
participation. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 11.7(a) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.


(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or

509265-1594-11436-13799415

--------------------------------------------------------------------------------




expense arising out of its inability to institute such a proceeding against such
Conduit Lender during such period of forbearance.
11.7    Adjustments; Set‑off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefitted Lender”) shall receive any payment of all
or part of the Obligations owing to it (other than in connection with an
assignment made pursuant to Section 11.6), in a greater proportion than any such
payment received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender as shall be necessary to cause such Benefitted
Lender to share the excess payment ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.
11.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
11.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




11.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
11.12    Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
11.13    Acknowledgements. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
11.14    Releases of Guarantees. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 11.1) to take
any action requested by the Borrower having the effect of releasing any
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any

509265-1594-11436-13799415

--------------------------------------------------------------------------------




Loan Document or that has been consented to in accordance with Section 11.1 or
(ii) under the circumstances described in paragraph (b) below.
(b)    At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements or Specified Cash Management Agreements) shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, any guarantee created under Section 9 shall be released.
11.15    Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, or (j) if agreed by the Borrower in its sole discretion, to any other
Person.


Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.


All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.


11.16    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




11.17    USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
11.18    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 11.18 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon to the date of repayment, shall have been received by such
Lender.
11.19    Effect of Amendment and Restatement. On the Restatement Effective Date,
the Existing Credit Agreement is hereby amended and restated in its entirety.
The parties hereto acknowledge and agree that (i) this Agreement and the other
Loan Documents, whether executed and delivered in connection herewith or
otherwise, do not constitute a novation, payment and reborrowing or termination
of the “Obligations” (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement as in effect prior to the Restatement Effective Date
and (ii) such “Obligations” are in all respects continuing (as amended and
restated hereby) with only the terms thereof being modified as provided in this
Agreement. On the Restatement Effective Date, any outstanding L/C Exposure under
the Existing Credit Agreement shall be reallocated among the Lenders in
accordance with their respective Applicable Percentages.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
WORLD WRESTLING ENTERTAINMENT, INC.,
as Borrower


By:    /s/George A. Barrios
Name:    George A. Barrios
Title:    Chief Financial Officer

509265-1594-11436-13799415

--------------------------------------------------------------------------------




TSI REALTY COMPANY,
EVENT SERVICES, INC,
WWE STUDIOS, INC.,
WWE FILMS DEVELOPMENT, INC.,
WWE STUDIOS PRODUCTION, INC.,
WWE TE PRODUCTIONS, INC.,
WWE PROPERTIES INTERNATIONAL, INC.,
MARINE: HOMEFRONT, INC., and
WWE STUDIOS ORIGINALS, INC.,

each as a Subsidiary Guarantor


By:    /s/George A. Barrios
Name:    George A. Barrios
Title:    Chief Financial Officer

509265-1594-11436-13799415

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
By:    /s/James McDonnell
Name:    James McDonnell
Title:    Authorized Officer
RBS Citizens, N.A.,
as a Lender
By:    /s/Thomas S. Drake
Name:    Thomas S. Drake
Title:    Vice President
Fifth Third Bank,
as a Lender
By:    /s/Valerie Schanzer
Name:    Valerie Schanzer
Title:    Vice President
Bank of America, N.A.,
as a Lender
By:    /s/Christoper T. Phelan
Name:    Christoper T. Phelan
Title:    Senior Vice President
People's United Bank, N.A.,
as a Lender
By:    /s/Craig Kincade
Name:    Craig Kincade
Title:    Senior Commercial Relationship
Manager, SVP
TriState Capital Bank, N.A.,
as a Lender
By:    /s/George L. Ziminski
Name:    George L. Ziminski
Title:    Senior Vice President

509265-1594-11436-13799415

--------------------------------------------------------------------------------




Schedule 1.1A
Commitments


Lender
Revolving Commitment
JPMorgan Chase Bank, N.A.
$70,000,000.00
RBS Citizens, N.A.
$35,000,000.00
Fifth Third Bank
$35,000,000.00
Bank of America, N.A.
$25,000,000.00
People's United Bank
$25,000,000.00
TriState Capital Bank
$10,000,000.00
TOTAL
$200,000,000.00






509265-1594-11436-13799415

--------------------------------------------------------------------------------




Schedule 4.4
Consents, Authorizations, Filings, and Notices


None.



509265-1594-11436-13799415

--------------------------------------------------------------------------------




Schedule 4.15
Subsidiaries
(All subsidiaries are wholly-owned, directly or indirectly, except where
indicated)
TSI Realty Company (a Delaware corporation)
Event Services, Inc. (a Delaware corporation)
- WM Labor MGT. Inc. (a Delaware corporation)
WWE Studios, Inc. (a Delaware corporation)
- WWE Studios Originals, Inc. (a Delaware corporation)
- WWE Films Development, Inc. (a Delaware corporation)
- WWE Studios Production, Inc. (a Delaware corporation) (f/k/a WWE Animation,
Inc.)


- WWE TE Productions, Inc. (a Delaware corporation)
- WWE LH Productions, Inc. (a Delaware corporation)
- Marine Productions Australia Pty Limited (an Australia corporation)
- Barricade Productions Inc. (a British Columbia corporation)
- Marine 3, LLC (a Louisiana limited liability company)
- Marine: Homefront, Inc. (a Delaware corporation)
- Homefront Productions Inc. (a British Columbia company)
- Twelve RR, Inc. (a Delaware corporation)
- Reload Films, Inc. (a British Columbia company)
- Six Forty Two Films, Inc. (a Delaware corporation)
- One More Time Films, Inc. (a Delaware corporation)
- One Last Job Films Inc. (a British Columbia company)
WWE Properties International, Inc. (a Delaware corporation)
- XFL, LLC (50 percent owned)
WWE Japan LLC (a Japanese limited liability company)
WWE Australia Pty Limited (an Australia limited liability company)
World Wrestling Entertainment (International) Limited (a UK corporation)
World Wrestling Entertainment Canada, Inc. (a Canadian corporation)

509265-1594-11436-13799415

--------------------------------------------------------------------------------






Schedule 7.2(d)


Existing Indebtedness




-None-

509265-1594-11436-13799415

--------------------------------------------------------------------------------




Schedule 7.3(f)


Existing Liens


-none-


EXHIBIT A
FORM OF
COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Amended and Restated Credit Agreement, dated as of April 30, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”), the Subsidiary
Guarantors from time to time parties thereto, the Lenders from time to time
parties thereto, the Documentation Agent and Syndication Agent named therein and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
1.I am the duly elected, qualified and acting [Chief Financial Officer] of the
Borrower.
2.I have reviewed and am familiar with the contents of this Certificate.
3.I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”). Such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default[, except as
set forth below].
4.Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 7.1 of the Credit Agreement.
IN WITNESS WHEREOF, I have executed this Certificate in my capacity as the
[Chief Financial Officer] of the Borrower this ____ day of _______, 20__.
________________________________
Name:
Title:

509265-1594-11436-13799415

--------------------------------------------------------------------------------




Attachment 1
to Compliance Certificate












[Attach Financial Statements]

509265-1594-11436-13799415

--------------------------------------------------------------------------------




Attachment 2
to Compliance Certificate












The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.
[Set forth Covenant Calculations]

509265-1594-11436-13799415

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF
CLOSING CERTIFICATE




Pursuant to Section 5.1(f) of the Amended and Restated Credit Agreement, dated
as of April 30, 2013 (the “Credit Agreement”; terms defined therein being used
herein as therein defined), among WORLD WRESTLING ENTERTAINMENT, INC. (the
“Borrower”) , the Subsidiary Guarantors from time to time parties thereto, the
Lenders from time to time parties thereto, the Documentation Agent and
Syndication Agent named therein, and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”):
The undersigned Chief Financial Officer of [INSERT NAME OF LOAN PARTY] (the
“Certifying Loan Party”) hereby certifies in his/her capacity as Chief Financial
Officer as follows:
1.The representations and warranties of the Certifying Loan Party set forth in
each of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties which by their
terms expressly relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.
2.___________________ is the duly elected and qualified Assistant Secretary of
the Certifying Loan Party and the signature set forth for such officer below is
such officer's true and genuine signature.
3.No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to any extensions of credit requested to be made
on the date hereof and the use of proceeds thereof. [Borrower only]
4.The conditions precedent set forth in Section 5.1 of the Credit Agreement were
satisfied as of the Closing Date. [Borrower only]
5.There are no liquidation or dissolution proceedings pending or to my knowledge
threatened against the Certifying Loan Party, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Certifying Loan Party.
IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
set forth below.
____________________________________
Name:
Title: Chief Financial Officer
Date: __________, 20__



509265-1594-11436-13799415

--------------------------------------------------------------------------------




The undersigned Assistant Secretary of the Certifying Loan Party hereby
certifies in his/her capacity as Assistant Secretary as follows:
6.
The Certifying Loan Party is a corporation duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization.

7.Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
_________________; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only corporate proceedings of the Certifying Loan Party now in force relating to
or affecting the matters referred to therein.
8.Attached hereto as Annex 2 is a true and complete copy of the by-laws of the
Certifying Loan Party as in effect on the date hereof.
9.Attached hereto as Annex 3 is a true and complete copy of the certificate of
incorporation of the Certifying Loan Party as in effect on the date hereof.
10.Attached hereto as Annex 4 is a long form good standing certificate from the
jurisdiction of organization of the Certifying Loan Party.
11.The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:
Name                Office                    Signature
________________________
________________________
________________________
IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
set forth below.
____________________________________
Name:
Title: Assistant Secretary
Date: __________, 20__    






            



509265-1594-11436-13799415

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor's rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:    ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]]


3.
Borrower(s):        WORLD WRESTLING ENTERTAINMENT, INC.



4.
Administrative Agent:    JPMORGAN CHASE BANK, N.A., as administrative agent
under the Credit Agreement



5.
Credit Agreement:    The Amended and Restated Credit Agreement, dated as of
April 30, 2013 among WORLD WRESTLING ENTERTAINMENT, INC., the Subsidiary
Guarantors from time to time parties thereto, the Lenders from time to time
parties thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and the
other agents parties thereto




509265-1594-11436-13799415

--------------------------------------------------------------------------------




6.
Assigned Interest:

Facility Assigned1
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee's compliance procedures and
applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


_________________________________
NAME OF ASSIGNOR




By:______________________________
Name:
Title:






ASSIGNEE


_________________________________
NAME OF ASSIGNEE


By:______________________________
Name:
Title:


_________________________________
1Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Tranche A Term Commitment,” “Tranche B Term Commitment”).
2Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




[Consented to and] To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement. Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent




By_________________________________
Name:
Title:




[Consented to:] To be added only if the consent of the Borrower and/or other
parties (e.g. Swingline Lender, Issuing Lender) is required by the terms of the
Credit Agreement.


WORLD WRESTLING ENTERTAINMENT, INC.




By________________________________
Name:
Title:




[NAME OF ANY OTHER RELEVANT PARTY]




By________________________________
Name:
Title:




























_______________________________
3To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.





509265-1594-11436-13799415

--------------------------------------------------------------------------------




ANNEX 1


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 30, 2013, among WORLD WRESTLING ENTERTAINMENT, INC., as Borrower,
the Subsidiary Guarantors from time to time parties thereto, the Lenders from
time to time parties thereto, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent, and the other agents parties thereto.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


        

509265-1594-11436-13799415

--------------------------------------------------------------------------------




3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



509265-1594-11436-13799415

--------------------------------------------------------------------------------




EXHIBIT F-1


FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of
April 30, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among WORLD WRESTLING ENTERTAINMENT, INC. (the
“Borrower”), the Subsidiary Guarantors from time to time parties thereto, the
Lenders from time to time parties thereto, JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents named therein. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned's conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
[NAME OF LENDER]
By:______________________________________
Name:
Title:


Date: ___________, 20__




    



509265-1594-11436-13799415

--------------------------------------------------------------------------------




EXHIBIT F-2


FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of
April 30, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among WORLD WRESTLING ENTERTAINMENT, INC. (the
“Borrower”), the Subsidiary Guarantors from time to time parties thereto, the
Lenders from time to time parties thereto, JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents named therein. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption (and other
appropriate forms from each of its partners/members not claiming the portfolio
interest exemption). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: ___________, 20__

509265-1594-11436-13799415

--------------------------------------------------------------------------------




EXHIBIT F-3




FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of
April 30, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among WORLD WRESTLING ENTERTAINMENT, INC. (the
“Borrower”), the Subsidiary Guarantors from time to time parties thereto, the
Lenders from time to time parties thereto, JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents named therein. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.


[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:


Date: ___________, 20__

509265-1594-11436-13799415

--------------------------------------------------------------------------------




EXHIBIT F-4


FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Amended and Restated Credit Agreement, dated as of
April 30, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among WORLD WRESTLING ENTERTAINMENT, INC. (the
“Borrower”), the Subsidiary Guarantors from time to time parties thereto, the
Lenders from time to time parties thereto, JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents named therein. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned's or its partners/members' conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption (and other appropriate forms from each of its
partners/members not claiming the portfolio interest exemption). By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:


Date: ___________, 20__



509265-1594-11436-13799415

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF
JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of [ ] (this “Agreement”), made by [ ], a [ ] (the
“Subsidiary”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the several banks and other
financial institutions or entities (the “Lenders”) from time to time parties to
that certain Amended and Restated Credit Agreement, dated as of April 30, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among World Wrestling Entertainment, Inc., a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors from time to time
parties thereto, the Lenders from time to time parties thereto and the
Administrative Agent and the other agents parties thereto. Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
WHEREAS, the Credit Agreement requires that the Borrower promptly cause the
Subsidiary to become a party thereto as a Subsidiary Guarantor; and
WHEREAS, the Subsidiary has agreed to execute and deliver this Agreement in
order to become a party to the Credit Agreement as a Subsidiary Guarantor;
NOW, THEREFORE, IT IS AGREED:
By executing and delivering this Agreement, the Subsidiary, as provided in
Section 6.9 of the Credit Agreement, hereby becomes a party to the Credit
Agreement as a Subsidiary Guarantor thereunder with the same force and effect as
if originally named therein as a Subsidiary Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Subsidiary Guarantor thereunder. The Subsidiary hereby
represents and warrants that (i) each of the representations and warranties
contained in the Credit Agreement is true and correct on and as of the date
hereof (after giving effect to this Agreement) as if made on and as of such date
and (ii) the Subsidiary has delivered to the Administrative Agent any documents
required by the Administrative Agent pursuant to Section 6.9 of the Credit
Agreement.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

509265-1594-11436-13799415

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
[SUBSIDIARY]




By: _________________________________
Name:
Title:
Address:








ACKNOWLEDGED AND AGREED:


WORLD WRESTLING ENTERTAINMENT, INC.,
as Borrower




By: _________________________________
Name:
Title:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By: _________________________________
Name:
Title:







509265-1594-11436-13799415

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF
SOLVENCY CERTIFICATE
April 30, 2013


This Solvency Certificate is delivered pursuant to Section 5.1(h) of the Amended
and Restated Credit Agreement, dated as of April 30, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among WORLD WRESTLING ENTERTAINMENT, INC. (the “Borrower”), the Subsidiary
Guarantors from time to time parties thereto, the Lenders from time to time
parties thereto, JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), and the other agents named therein.
Unless otherwise defined herein, capitalized terms used in this Solvency
Certificate have the meanings ascribed to them in the Credit Agreement.
I, _______________________, the Chief Financial Officer of the Borrower, DO
HEREBY CERTIFY on behalf of the Borrower that as of the date hereof, after
giving effect to the incurrence of the indebtedness and obligations being
incurred in connection with the Credit Agreement and the transactions
contemplated thereunder:


1.    The sum of the liabilities (including contingent liabilities) of the
Borrower and its Subsidiaries, on a consolidated basis, does not exceed the fair
value of the present assets of the Borrower and its Subsidiaries, on a
consolidated basis.


2.    The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of the Borrower and its Subsidiaries as they become absolute and
matured.


3.    The capital of the Borrower and its Subsidiaries, on a consolidated basis,
is not unreasonably small in relation to their business as contemplated on the
date hereof.


4.    The Borrower and its Subsidiaries, on a consolidated basis, have not
incurred and do not intend to incur, nor do they believe that they will incur,
debts or other liabilities including current obligations, beyond their ability
to pay such debts or other liabilities as they become due (whether at maturity
or otherwise).


5.    The Borrower and its Subsidiaries, on a consolidated basis, are “solvent”
within the meaning given to that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.


6.    For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.


7.    The undersigned is familiar with the business and financial position of
the Borrower and its subsidiaries. In reaching the conclusions set forth in this
Solvency Certificate, the undersigned has made such other investigations and
inquiries as the undersigned has deemed appropriate, having taken into account
the nature of the particular business anticipated to be conducted by the
Borrower and its Subsidiaries after consummation of the Transactions.
[Remainder of page intentionally left blank]

509265-1594-11436-13799415

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have executed this Solvency Certificate in my capacity as
Chief Financial Officer of the Borrower as of this ___ day of _________, 2013.






By:___________________________
Name: [ ]
Title:     Chief Financial Officer











509265-1594-11436-13799415